DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Duescher et al. (US20160129547), hereinafter Duescher, in view of Chen et al. (US20060089092), hereinafter Chen’.
Regarding claim 1, Duescher discloses a laminated membrane (Fig.1 element 2, 0057) used in a substrate holder of a substrate processing apparatus (the laminated membrane of Duescher would be capable of being used in a substrate holder of a substrate processing apparatus), the laminated membrane comprising: a first sheet material (Fig. 1 element0057; any one of materials listed); and a second sheet material (0057; any one of materials listed) disposed on the first sheet material, wherein a part of the first sheet material is secured to a part of the second sheet material (0057), wherein one surface of the first sheet material is configured to contact a substrate (Fig. 1 element 34), and the part of the other surface of the first sheet material is secured to the part of the second sheet material (see annotated Fig. 1 below where one surface of the first sheet material contacts the substrate (34) and the other surface of the first sheet material corresponds to the surface of the first sheet material at the line defining first and second sheet materials where the first sheet material is secured to the second sheet material), each of the first and second sheet materials is a material formed of a two- dimensional structure in a natural state without any addition of force, excluding a thickness of the material (0268; based on Applicant’s specification, silicone rubber meets this limitation).
Duescher fails to disclose a first pressure chamber is defined between the first sheet material and the second sheet material.
Chen’ is also concerned with a laminated membrane used in a substrate holder and teaches a first pressure chamber (Fig. 1 element 106b) is defined between the first sheet material and the second sheet material (Fig. 1). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the structure taught by Chen’ to define a first pressure chamber as taught by Chen’ because this structure allows for multiple pressure chambers which allows for pressure control across the width of the wafer which improves wafer uniformity.

    PNG
    media_image1.png
    711
    1130
    media_image1.png
    Greyscale

Regarding claim 2, Duescher, as modified, discloses the laminated membrane according claim 1 (see claim 1 rejection), wherein the part of the first sheet material is secured to the part of the second sheet material with an adhesive (Duescher, 0057).
Regarding claim 4, Duescher discloses a substrate holder (Fig. 1 element 7, 0115) of a substrate processing apparatus (substrate holder of Duescher would be capable of being used in a substrate processing apparatus), the substrate holder comprising: a laminated membrane (Fig.1 element 2, 0057) used in a substrate holder of a substrate processing apparatus (the laminated membrane of Duescher would be capable of being used in a substrate holder of a substrate processing apparatus), the laminated membrane comprising: a first sheet material (Fig. 1 element0057; any one of materials listed); and a second sheet material (0057; any one of materials listed) disposed on the first sheet material, wherein a part of the first sheet material is secured to a part of the second sheet material (0057), wherein one surface of the first sheet material is configured to contact a substrate (Fig. 1 element 34), and the part of the other surface of the first sheet material is secured to the part of the second sheet material (see annotated Fig. 1 below where one surface of the first sheet material contacts the substrate (34) and the other surface of the first sheet material corresponds to the surface of the first sheet material at the line defining first and second sheet materials where the first sheet material is secured to the second sheet material), each of the first and second sheet materials is a material formed of a two- dimensional structure in a natural state without any addition of force, excluding a thickness of the material (0268; based on Applicant’s specification, silicone rubber meets this limitation), the laminated membrane has a substrate holding surface (Fig. 1, 0115; bottom surface (surface of the first sheet material contacting the substrate (34)) of the laminated membrane (2) holds the substrate (34) by vacuum) configured to hold a substrate (0115).
Duescher fails to disclose a first pressure chamber is defined between the first sheet material and the second sheet material.
Chen’ is also concerned with a laminated membrane used in a substrate holder and teaches a first pressure chamber (Fig. 1 element 106b) is defined between the first sheet material and the second sheet material (Fig. 1). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the structure taught by Chen’ to define a first pressure chamber as taught by Chen’ because this structure allows for multiple pressure chambers which allows for pressure control across the width of the wafer which improves wafer uniformity.
Regarding claim 5, Duescher, as modified, discloses the substrate holder according claim 4 (see claim 4 rejection), but fails to disclose a first holder configured to position the first sheet material; and a second holder configured to position the second sheet material
Chen’ is also concerned with a substrate holder and teaches a first holder (Fig. 1 element 116) configured to position the first sheet material (0040; securing the first sheet material (Fig. 1 elements 120 and 124) effectively positions the first sheet material); and a second holder (Fig. 1 element 114) configured to position the second sheet material (0040; securing the second sheet material (Fig. 1 elements 128a and 128b) effectively positions the second sheet material). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the first and second holder to hold the first and second sheet material because Chen’ teaches that this structure is used in conjunction with the first and second sheet materials to define multiple pressure chambers which allows for pressure control across the width of the wafer which improves wafer uniformity.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Duescher et al. (US20160129547), hereinafter Duescher, in view of Chen et al. (US20060089092), hereinafter Chen’, and in further view of Chen et al. (US6080050), hereinafter Chen.
Regarding claim 3, Duescher, as modified, discloses the laminated membrane according claim 1 (see claim 1 rejection), but fails to disclose the part of the first sheet material is secured to the part of the second sheet material by vulcanization bonding.
Chen is also concerned with a substrate holder and teaches the part of the first sheet material is secured to the part of the second sheet material by vulcanization bonding (6:66 – 7:9). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the method of vulcanization bonding taught by Chen to secure the part of the first sheet material to the part of the second sheet material of Duescher because vulcanization provides a stronger bond than other bonding techniques (e.g. adhesive).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Duescher et al. (US20160129547), hereinafter Duescher, in view of Chen et al. (US20060089092), hereinafter Chen’, and in further view of Hunter et al. (US20180158707), hereinafter Hunter.
Regarding claim 6, Duescher discloses a substrate holder (Fig. 1 element 7, 0115) of a substrate processing apparatus (substrate holder of Duescher would be capable of being used in a substrate processing apparatus), the substrate holder comprising: a laminated membrane (Fig.1 element 2, 0057) used in a substrate holder of a substrate processing apparatus (the laminated membrane of Duescher would be capable of being used in a substrate holder of a substrate processing apparatus), the laminated membrane comprising: a first sheet material (Fig. 1 element0057; any one of materials listed); and a second sheet material (0057; any one of materials listed) disposed on the first sheet material, wherein a part of the first sheet material is secured to a part of the second sheet material (0057), wherein one surface of the first sheet material is configured to contact a substrate (Fig. 1 element 34), and the part of the other surface of the first sheet material is secured to the part of the second sheet material (see annotated Fig. 1 below where one surface of the first sheet material contacts the substrate (34) and the other surface of the first sheet material corresponds to the surface of the first sheet material at the line defining first and second sheet materials where the first sheet material is secured to the second sheet material), each of the first and second sheet materials is a material formed of a two- dimensional structure in a natural state without any addition of force, excluding a thickness of the material (0268; based on Applicant’s specification, silicone rubber meets this limitation), the laminated membrane has a substrate holding surface (Fig. 1, 0115; bottom surface (surface of the first sheet material contacting the substrate (34)) of the laminated membrane (2) holds the substrate (34) by vacuum) configured to hold a substrate (0115). 
Duescher fails to disclose a substrate processing apparatus comprising: a rotatable table; a first pressure chamber is defined between the first sheet material and the second sheet material; wherein the substrate processing apparatus is configured to polish a substrate by rotating the table in a state where a polishing pad disposed on the table is brought into contact with the substrate held by the substrate holder.
Hunter is also concerned with a substrate processing apparatus and teaches a substrate processing apparatus (Fig. 1A element 20) comprising: a rotatable table (Fig. 1B element 30, 0033); wherein the substrate processing apparatus is configured to polish a substrate (Fig. 1B element 10) by rotating the table in a state where a polishing pad (Fig. 1B element 32) disposed on the table is brought into contact with the substrate held by the substrate holder (Fig. 1B, 0037). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the substrate holder disclosed in Duescher into the substrate processing apparatus taught by Hunter because the substrate processing apparatus gives additional functionality to the substrate holder. Hunter fails to disclose a first pressure chamber is defined between the first sheet material and the second sheet material.
Chen’ is also concerned with a laminated membrane used in a substrate holder and teaches a first pressure chamber (Fig. 1 element 106b) is defined between the first sheet material and the second sheet material (Fig. 1). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the structure taught by Chen’ into the substrate processing apparatus of Duescher, as modified, to define a first pressure chamber as taught by Chen’ because this structure allows for multiple pressure chambers which allows for pressure control across the width of the wafer which improves wafer uniformity.
Response to Arguments
Applicant's arguments filed 5/17/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument on the rejection of claim 1, Applicant argues that the first and second sheet materials do not form a pressure chamber because the pressure chamber is not solely defined by the first and second sheet materials and relies on the base as well, examiner finds that Applicant’s disclosed invention does not have the first and second sheet materials solely defining a pressure chamber. Based on the drawings provided, the membrane holders (for example elements 325 and 327 from instant application’s Fig. 5) are necessary to define the pressure chambers. Examiner finds that Duescher, as modified by Chen’, meets the same structure limitations of Applicant’s invention where the first and second sheet materials are used to help define a pressure chamber, but do not solely define the pressure chamber.
Regarding Applicant’s argument on the rejection of claim 1, Applicant argues that the first and second sheet materials of Chen do not contact a substrate and therefore cannot be considered the first and second sheet materials as defined by claim 1. Examiner finds that Chen is only being relied upon to teach the method of vulcanization of two sheets of material, and then examiner applies that method to the first and second sheet material of Duescher. Examiner does not rely on Chen to teach a first and second sheet material as they are described in claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB A HOLIZNA whose telephone number is (571)272-5659. The examiner can normally be reached Monday - Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.H./Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723